Halpern and Holmes, JJ., concurring in part and dissenting in part. I. Concurrence We concur in so much of the majority opinion as holds the appropriate standard of review to be de novo. We do so notwithstanding our dissent in the Court’s prior report in this case, Porter v. Commissioner, 130 T.C. 115, 146-147 (2008), holding that the appropriate scope of review is de novo. That holding is now binding on us, and for that reason alone we concur that “it would be incongruous to hold that review is limited to determining whether an appeals officer ‘abused his discretion,’ but also to conclude that the appeals officer committed such an ‘abuse’ by failing to weigh information that was never even presented to him.” Robinette v. Commissioner, 439 F.3d 455, 460 (8th Cir. 2006) (addressing the scope and standard of review appropriate to judicial review of an Appeals officer’s decision under section 6330), revg. 123 T.C. 85 (2004). II. Dissent We dissent from the majority’s conclusion that petitioner is entitled to equitable relief. In particular we fail to see how the majority can conclude that petitioner would suffer economic hardship if relief were not granted. First, the majority states that economic hardship is present if payment of the tax would prevent the taxpayer from paying her reasonable basic living expenses. Majority op. p. 211. Second, the majority holds that the hardship determination (and certain other determinations) are made with respect to the taxpayer’s status “at the time of trial.” Majority op. note 7. Third, the majority fails to find (and the record contains no evidence of) petitioner’s reasonable basic living expenses. Fourth, and most importantly, at the time of trial, petitioner was in bankruptcy, and she was not discharged until almost 7 weeks after the trial concluded, when we assume her solvency and the hardship (if any) resulting from her joint liability to pay $1,070 would be determinable. We fail to see how the majority could determine that payment of that liability would work a hardship before it knew the disposition of her petition in bankruptcy (of which, like her reasonable basic living expenses, the record contains no evidence).